Citation Nr: 1413503	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-36 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for blurred or defective vision and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for photophobia.

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; V.C.

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in December 2009 and April 2010.

The Veteran and V.C. presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript is of record.  The record currently before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a scratched cornea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The reopened claim for service connection for blurred or defective vision, the claim for service connection for photophobia, and the claim for increased rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1988, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for vision problems (blurring) on the basis that there was no evidence of vision problems.  
2.  Additional evidence submitted since January 1988 on the issue of service connection for blurred or defective vision is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for blurred or defective vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for blurred or defective vision is being resolved in appellant's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist as they pertain to the claim for service connection for blurred or defective vision is not needed.

Claim to Reopen

The appellant seeks to establish service connection for blurred or defective vision.  The RO has declined to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a January 1988 rating decision, the RO denied a claim of entitlement to service connection for vision problems (blurring) on the basis that there was no evidence of vision problems.  The Veteran did not appeal this rating decision and it became final.  

The Veteran filed a claim to reopen in October 2009, and this appeal ensues from the December 2009 rating decision that declined to reopen the claim for service connection for defective vision (blurring).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the RO's January 1988 denial of the claim of entitlement to service connection for vision problems (blurring) was due to the absence of evidence that the Veteran had vision problems.  Evidence added to the record since the issuance of this adverse rating decision includes several ophthalmologic assessments other than photophobia, to include refractive error, crowded disc, and cataracts.  See e.g., May 2009 ophthalmology consult report.

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for blurred or defective vision is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for blurred or defective vision is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for blurred or defective vision and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

Review of the Veteran's Virtual VA electronic file reveals that additional VA records documenting treatment related to photophobia and bilateral hearing loss, as well as a May 2013 hearing loss and tinnitus Disability Benefits Questionnaire (DBQ), were associated with the file after the January 2012 supplemental statement of the case (SSOC) was issued.  As this evidence was not considered by the AOJ, the Board must remand the Veteran's claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The VA treatment records contain an April 2009 audiology consult, which notes that an audiogram was recorded at the visit and was viewable via the tools menu of CPRS in "Audiogram Display."  In addition, a June 2009 addendum mentions a scanned audiology report dated May 21, 2009.  Neither audiographic record is located in the VA treatment records.  They must be obtained on remand.  A December 2009 private audiogram submitted by the Veteran also requires translation.  

The Veteran has raised the issue of service connection for photophobia and defective vision on a secondary basis, namely as secondary to his service-connected migraine headaches.  Notice pertaining to how to establish service connection on a secondary basis must be provided to the Veteran.  A VA examination that addresses this contention should also be scheduled.  The VA examination should also clarify whether there is an ophthalmologic reason for the Veteran's assertions that he has blurred or defective vision and, if so, whether that is related to service.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to establish service connection for photophobia and defective vision on a secondary basis.  

2.  Request the audiogram recorded during an April 2009 audiology consult and noted to be viewable via the tools menu of CPRS in "Audiogram Display;" as well as the May 21, 2009, audiology report noted to be scanned in a June 2009 addendum.  

3.  Obtain the Veteran's VA treatment records from the Tennessee Valley Healthcare System, dated since March 2013.  

4.  Send the Veteran's claims folder to an audiologist for translation of the December 2009 private audiogram.

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed photophobia and blurred or defective vision.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic claims files) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner must specifically address whether there is an ophthalmologic reason for the Veteran's assertions that he has blurred or defective vision.

The examiner must also answer the following questions: 

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current photophobia and/or blurred or defective vision had its onset during active service or is related to any in-service disease, event, or injury?  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected migraine headaches caused any diagnosed photophobia and/or blurred or defective vision?

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected migraine headaches aggravated any diagnosed photophobia and/or blurred or defective vision?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of photophobia and defective vision (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims, with consideration of all evidence associated with the paper and electronic files since the issuance of the January 2012 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


